DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the operating status".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 5 previously references “an operational status”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. US 2016/0039496 A1 (“Hancock”) in view of Sala Cunill et al. US 2018/0061208 A1 (“Sala”).
As to claim 1, Hancock discloses a solar wireless collector beacon (data hub), comprising: 
a processor (Hancock Paragraph 20); 
a memory in electronic communication with the processor (Hancock Paragraph 20); 
a unique identifier, stored in the memory (Hancock Paragraph 68 – e.g., necessary in tracking riders or IDs); 
a communicator in electronic communication with the processor and operable to 
(a) communicate wirelessly using at least two different protocols (Hancock Paragraphs 19 or 100), 
(b) communicate through a network to a server (Hancock Paragraphs 16 or 35), and 
(c) identify other wireless devices near the data hub (Hancock Paragraphs 100);
a plurality of onboard sensors configured to sense an environment of the data hub, the plurality of onboard sensors including one or more of an accelerometer, altimeter, humidity sensor, a photosensor, a camera, a satellite navigation receiver, and a thermometer (Hancock Paragraphs 87 or 122); 
at least one solar panel (disclosed by Sala, see below); 
a rechargeable battery (Hancock Paragraphs 78 or 94); 
a power circuit for charging the rechargeable battery using power from the at least one solar panel and for powering the processor, the memory, the communicator, and the plurality of onboard sensors from power stored in the rechargeable battery (Hancock Paragraphs 78 or 94 in combination with Sala, see below); 
a housing, shaped to integrate with a vehicle, for containing the processor, the memory, the communicator, the plurality of onboard sensors, the at least one solar panel, the rechargeable battery, and the power circuit (Hancock Paragraphs 49 or 114); 
a data buffer configured as part of the memory (Hancock Paragraphs 49 or 114 – e.g., storage); and 
firmware, comprising machine readable instructions stored in the memory that, when executed by the processor, control the processor to:  27PATENT Attorney Docket No. 612661
determine, at intervals, a current location of the data hub and store the current location in the data buffer (Hancock Paragraphs 20-21, 62, or 93); 
read, at intervals, sensor data from the plurality of onboard sensors and store the sensor data in the data buffer (Hancock Paragraphs 19-21 or 60-61); 
determine an environmental status of the vehicle based at least in part upon the sensor data (Hancock Paragraphs 110 or 117); and 
transmit, at intervals, a message including the unique identifier, the current location, and the environmental status, to a remote server (Hancock Paragraphs 96, 110, or 117).
Hancock discloses many of the elements of claim 1, including the wireless communications and data collection of claim 1.  Hancock does not explicitly disclose the use of a solar panel or charging the rechargeable battery using power from the solar panel.  However, the missing element is well known in the art because while disclosing a portable device used to collect sensor and location data, Sala teaches the use of a reusable solar cell in order to provide power to the device (Sala Paragraph 133), which necessarily includes using a solar panel and charging the rechargeable battery using power from the solar panel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hancock to use the power method of Sala because doing so would allow the device to be charged reusably and without additional power inputs.
As to claim 2, Hancock and Sala disclose the solar wireless collector beacon of claim 1, including the use of cellular, Wi-Fi, RF or wireless technologies (Hancock Paragraphs 19 or 100 or Sala Paragraphs 56 or 222) and the explicit use of Bluetooth standards.  Hancock and Sala do not explicitly disclose ANT+ or BLE protocols.  However, those are commonly used protocols for wireless communications.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the at least two different protocols comprising ANT+ and Bluetooth low energy (BLE) because those protocols are commonly used for wireless communications and are obvious variants of other standards mentioned in the prior art.
As to claim 3, Hancock and Sala disclose the solar wireless collector beacon of claim 2, including the use of cellular, Wi-Fi, RF or wireless technologies (Hancock Paragraphs 19 or 100 or Sala Paragraphs 56 or 222) and the explicit use of IEEE802.11 standards.  Hancock and Sala do not explicitly disclose the IEEE 802.11p, LTE-V2X, and LTE-M protocols.  However, those are commonly used protocols for wireless communications.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the at least two different protocols further comprising one or more of IEEE 802.11p, LTE-V2X, and LTE-M because those protocols are commonly used for wireless communications and are obvious variants of other standards mentioned in the prior art.
As to claim 5, Hancock and Sala disclose the solar wireless collector beacon of claim 1.  Hancock and Sala further disclose an energy harvester configured with the vehicle to harvest energy from the vehicle; and machine readable instructions stored in the memory that, when executed by the processor, control the processor to:  28PATENT Attorney Docket No. 612661 determine an operational status of the vehicle based at least in part upon the sensor data (Hancock Paragraphs 93-94 – e.g., control based on operating conditions); and control the energy harvester to harvest energy based when the operating status indicates that excess energy is available (Hancock Paragraph 94 – e.g., a selectable mode which “utilizes power generated by the rider to charge a battery”).
As to claim 6, Hancock and Sala disclose the solar wireless collector beacon of claim 5.  Hancock and Sala further disclose the energy harvester being controlled to harvest energy when the operational status indicated one of: the vehicle is travelling downhill, and the vehicle is braking (Hancock Paragraph 94 – e.g., disabling energy harvesting on an uphill route means that energy harvesting is enabled on a downhill route).
As to claim 7, Hancock and Sala disclose the solar wireless collector beacon of claim 1.  Hancock and Sala further disclose the housing being configured for integration with a frame of a bicycle during manufacture of the frame (Hancock Paragraphs 49 or 116 – e.g., integration into a hub, handlebar, or frame member).
As to claim 8, Hancock and Sala disclose the solar wireless collector beacon of claim 7.  Hancock and Sala further disclose the housing being sized to fit in a tube of the frame (Hancock Paragraphs 49 or 116 – e.g., integration into a frame member).
As to claim 9, Hancock and Sala disclose the solar wireless collector beacon of claim 7.  Hancock and Sala further disclose the housing being permanently configured with the frame (Hancock Paragraphs 49 or 116 – e.g., components “integrated or “coupled” to the bike).
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a solar wireless collector beacon having the combination of elements of the clams including, among other elements, the separate reception and storage of data signals as categorized data, in combination with the communication and structural elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851